Per Curiam.
The defendant appeals from a judgment rendered by the municipal court of the city of Minneapolis for the loss, while in transit, of a quantity of grain shipped from Isabel, Kansas, to Hutchinson, Kansas, over the Atchison, Topeka and Santa Fe ¡Railway while under Federal control. The'railway company neither owns nor operates any line of railway in this state, but maintains, in this state, an agent for the solicitation of freight and passenger traffic over its lines outside of this state. It does no business in this state except to maintain such resident agent and solicit such traffic. The summons and complaint were served on this agent under and pursuant to section 7735 of the General Statutes of 1913, which provides:
*535“That any foreign corporation having an agent in this state for the solicitation of freight and passenger traffic or either thereof over its lines outside of this state, may be served with summons by delivering a copy thereof to such agent.”
The defendant rests his appeal on the contention that, insofar as the statute provides that service on a soliciting freight or passenger agent shall confer jurisdiction over a foreign railway company which does no business in this state, except to solicit freight and passenger traffic therein for its lines outside of the state, the statute contravenes the Federal Constitution and is void. This question has already been determined adversely to defendant by this court in the following cases: W. J. Armstrong Co. v. New York C. & H. R. R. Co. 129 Minn. 104, 151 N. W. 917, L.R.A. 1916E, 232, Ann. Cas. 1916E, 335; Lagergren v. Pennsylvania R. Co. 130 Minn. 35, 152 N. W. 1102; Rishmiller v. Denver & R. G. Ry. Co. 134 Minn. 261, 159 N. W. 272; Merchant’s Elev. Co. v. Chesapeake & O. Ry. Co. 147 Minn. 188, 179 N. W. 734; and Callaghan v. U. P. R. Co. 148 Minn. 482, 182 N. W. 1004. We recognize that the final decision of this question rests with the Supreme Court of the United States, but, as we read its decisions, that court has not yet determined the question, and, until it does, we feel constrained to follow our previous rulings.
Judgment affirmed.